Citation Nr: 0416486	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  97-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
residuals of a right elbow fracture with neuropathy of the 
right ulnar nerve, strain of the right elbow and 
epicondylitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to July 
1990.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1991 rating decision by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania that 
assigned a 10 percent evaluation, effective in July 1990, for 
residuals of a right elbow fracture, after granting service 
connection for this disability.  By rating decision dated in 
February 1993, the RO granted an increased rating of 60 
percent for the veteran's residuals of a right elbow 
fracture, effective in July 1990.  Thereafter, the veteran 
continued her appeal.

When this case was before the Board in June 1999, one of the 
issues on appeal was decided while the issue of entitlement 
to a higher initial evaluation for the residuals of a 
fracture of the right elbow was remanded for additional 
development.  This case was again before the Board in June 
2003 when it was remanded for additional development.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  Since July 1990, the veteran's service-connected right 
elbow disability has been manifested by limitation of motion 
in the right elbow and forearm and decreased grip strength in 
the right hand without neurological impairment.  

CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
residuals of a right elbow fracture with neuropathy of the 
right ulnar nerve, strain of the right elbow and 
epicondylitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5205, 5209, § 4.124a, Diagnostic Code 8516 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).
 
The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the her possession that pertains to the claim.  

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA and the regulations 
implementing it are not applicable to initial evaluation 
issues.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is 
bound by this opinion.  See 38 U.S.C.A. § 7104(c) (West 
2002).  

In any event, the Board notes that through the statement of 
the case, supplemental statements of the case, the Board's 
remands and letters from the RO to the veteran, in particular 
March 2002 and July 2003letters, the veteran has been 
informed of the evidence and information necessary to 
substantiate her claim, the information required of her to 
enable the RO to obtain evidence in support of her claim, the 
assistance that VA would provide to obtain evidence and 
information in support of her claim, and the evidence that 
she should submit if she did not desire the RO to obtain such 
evidence on her behalf.  In addition, although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in her possession, it informed her of the evidence 
required to substantiate her claim and that she should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on her behalf.  
She was given ample time to respond.  

The record also reflects that all available medical evidence 
identified by the veteran has been obtained.  In addition, 
the veteran has been afforded an appropriate VA examination.  
Neither the veteran nor her representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Service medical records note that the veteran fractured her 
right elbow in a fall from an obstacle course.  Her elbow was 
surgically repaired.  Thereafter, the veteran was found to be 
physically unfit for duty; she was discharged in July 1990.

Following service, in April 1991, the veteran submitted a 
claim for service connection for residuals of a right elbow 
fracture.

A June 1991 VA examination report notes the veteran's 
complaint that her right arm went numb when she bent her 
elbow or lifted too much.  She also complained that her right 
4th and 5th fingers almost always felt like they were asleep 
or numb.  Upon examination, pressure palpation about the 
medial humeral epicondyle caused discomfort.  There was a 15-
degree flexion contracture of the right elbow.  Full flexion 
of the right elbow was possible but caused discomfort.  
Extension of the right elbow was limited due to the 15-degree 
flexion contracture.  Supination of the right forearm was 
limited to 45 degrees; pronation of the right forearm was 
limited to 40 degrees.  Weakness of the right hand grip was 
noted.  The diagnoses included right elbow strain and medial 
epicondylitis.

During a June 1992 personal hearing, the veteran stated that 
she was unable to play sports or fully care for her 6-month-
old baby because of her right elbow disability.  She stated 
that she was unable to flatten her right hand enough to type.  
She further stated that she was unable to lift anything over 
5 pounds with her right arm.  In addition, the veteran 
indicated that she had problems driving, because she was 
unable to turn the wheel with her right hand.  The veteran 
testified that following service, she had been employed as a 
hostess in a restaurant and later as an employee for a market 
research firm; however, she was currently unable to find a 
job that accommodated the limitations imposed by her right 
elbow disability.

At a July 1992 VA examination, the veteran reported that her 
right elbow disability was worse.  Specifically, she 
complained of increased pain and numbness, limitation of 
motion in the right elbow and forearm, and weakness in the 
right hand.  She indicated that lifting and repeated use 
aggravated her right elbow disability.  She stated that she 
was unable to eat, drink coffee, or cut meat with her right 
hand.  She also stated that she had difficulty writing her 
name and unbuttoning her blouse with her right hand.  The 
examiner noted that the veteran was right handed.  
Examination revealed a 35-degree flexion contracture of the 
right elbow.  Limitation of range of motion in the right 
forearm and elbow was noted.  Full extension of the right 
elbow was not possible due to the flexion contracture; full 
flexion was possible.  Pronation of the right forearm was not 
possible.  Supination of the right forearm was limited to 25 
degrees.  Weakness of the right hand grip was noted.  
Pressure palpation along the lateral humeral epicondyle and 
about the ulnar nerve along the medial aspect of the right 
elbow caused discomfort.  X-rays of the right elbow were 
within normal limits.  Neurological examination revealed 
severe neuropathy of the right ulnar nerve.  Froment's sign 
was present.  Right hand grip was very weak.  Adduction and 
abduction of the fingers were done very poorly.  Pronation 
and supination of the right hand were done very poorly.  
There was very marked sensory deficit to pinprick and touch 
in the area supplied by the right ulnar nerve.  The examiner 
stated that the veteran's use of her right hand was very 
limited, particularly in the skilled movements.  The 
diagnosis was very severe right ulnar neuropathy.

By rating decision dated in February 1993, the RO granted an 
increased rating of 60 percent for the veteran's residuals of 
a right elbow fracture, effective in July 1990.  Thereafter, 
the veteran continued her appeal.

A May 1999 VA treatment record notes that the veteran was 
seen in the emergency room with complaints of pain and 
numbness in her right hand for 4 months.  She indicated that 
she still had the full function of her right hand and elbow, 
but experienced an occasional tingling sensation and sharp 
pain from the elbow to the right hand.  She denied any 
weakness in the right hand or right elbow.  Examination of 
the right elbow revealed no effusion or erythema.  The 
veteran had good range of motion with full strength.  
Examination of the right hand revealed full range of motion 
and normal strength.  

The veteran was seen in the women's heath clinic later that 
month for a right elbow evaluation.  She complained of pain 
with movement and a "pins and needles" sensation in her 
hand, usually upon awakening, which caused loss of control in 
her fingers and hand.  Examination of the right elbow 
revealed limitation of motion as compared to the left elbow.  
The veteran was referred for an EMG.

A June 1999 VA EMG report notes findings of right C8 
radiculopathy.  There was no evidence of median or ulnar 
nerve entrapment neuropathy, peripheral neuropathy or 
myopathy. 

A September 1999 VA outpatient treatment report notes the 
veteran's complaints of right elbow pain and limitation of 
motion.  She also complained of fatigue and some paresthesias 
of the arm with repetitive activities such as vacuuming and 
writing.  Upon examination, the veteran was unable to 
supinate or pronate all the way.  There was no synovitis.  
Tinel's sign was negative; pinch test was okay.  

A January 2003 VA examination report notes the veteran's 
complaints of paresthesias radiating to the right little 
finger, as well as constant pain in the right elbow region.  
The veteran indicated that she used anti-inflammatory 
medication to help alleviate her symptoms.  Upon examination, 
range of motion of the right elbow was from 10 degrees of 
extension to 120 degrees of flexion.  Pronation and 
supination were impaired; both were from 0 degrees to 15 
degrees.  Handgrip strength was mildly reduced on the right 
side to 4+/5.  X-rays revealed a slight deformity of the 
proximal radius and no evidence of any significant 
degenerative arthritis.  The diagnostic impression was 
fracture of the elbow with significant reduction in the range 
of motion.  The examiner noted that repetitive activities 
would be impaired.  

A February 2003 VA EMG report notes no evidence of right 
ulnar neuropathy.  The examiner noted that some results 
suggested prior nerve injury; however, amplitude and duration 
were now consistent with full reinnervation.  There was no 
evidence for denervation in any of the ulnar muscles studied.  
Ulnar sensory and motor responses on the right were 
excellent.  Needle study did not suggest any C-radiculopathy 
or plexopathy.  There was no peripheral neuropathy or 
myopathy.

A February 2004 VA examination report notes the veteran's 
complaints of right elbow pain that interfered with her 
ability to work.  The veteran indicated that she used anti-
inflammatory medications to alleviate her pain; she was not 
under a physician's care at the present time.  The examiner 
noted that the most recent EMG and nerve conduction study did 
not reveal any ulnar neuropathy or cervical radiculopathy.  
Upon examination, tenderness was noted around the entire 
elbow.  There was swelling around the lateral epicondyle.  
Maximum extension was from 0 degrees to 10 degrees.  Flexion 
was from 0 degrees to 115 degrees.  Pronation and supination 
were limited from 0 degrees to 15 degrees.  The biceps were 
weakened to 4+/5; handgrip strength was 5-/5.  Sensory 
examination was unremarkable.  The diagnostic impression 
included fracture of the right elbow with reduction and 
impairment of a moderate severity because of chronic pain.  
The examiner noted that there was no evidence of 
incoordination.  The examiner also noted that there was no 
electrodiagnostic evidence of nerve damage or ulnar 
neuropathy.

In a March 2004 addendum to the February 2004 VA examination 
report, the VA examiner stated:

1.  There is no evidence of cervical 
radiculopathy with the latest EMG.  There 
is no ulnar neuropathy by EMG.  

2.  No deformities of the hand are noted.  
No abnormalities of range of motion of 
any finger are noted.  No muscle atrophy 
of the hand is noted.

3.  There is no paralysis of the ulnar 
nerve at all; therefore, there can be no 
impact on work on this basis.

4.  No incoordination, weakened movement 
or excess fatigability are noted at exam.  
[The veteran] is not being examined in a 
state of exacerbation, so I cannot 
predict any further limitations.

5.  Examination did not reveal any impact 
upon work from the ulnar nerve 
standpoint.  The EMG evidence confirms 
same.



Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The veteran is currently assigned a 60 percent rating for her 
service-connected residuals of a right elbow fracture with 
neuropathy of the right ulnar nerve, strain of the right 
elbow and epicondylitis.  As noted above, the veteran is 
right handed.  Under applicable criteria, unfavorable 
ankylosis of a major elbow, at an angle of less than 50 
degrees, or with complete loss of supination or pronation 
warrants a maximum 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5205.  In the alternative, other impairment 
of flail joint of the major elbow also warrants a maximum 60 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5209.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In this case, as the veteran is already rated at the maximum 
assignable evaluation for disability of the elbow under 
Diagnostic Code 5205 or Diagnostic Code 5209.  Therefore, 
even with consideration of the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45, and DeLuca, there is no schedular 
basis for assigning a higher rating on the basis of 
functional impairment of the elbow.  

In addition, the Board has considered whether a separate 
rating is warranted for neuropathy.  Paralysis of the ulnar 
nerve is evaluated under Diagnostic Code 8516.  Under that 
code, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the ulnar nerve in the major 
extremity.  A 30 percent evaluation requires moderate 
incomplete paralysis.  A 40 percent evaluation requires 
severe incomplete paralysis.  A 60 percent evaluation 
requires complete paralysis of the ulnar nerve, with: 
"griffin claw" deformity due to flexor contraction of ring 
and little fingers, very marked atrophy in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct thumb; and weakened flexion of 
the wrist.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

Although ulnar neuropathy has been diagnosed in the past, the 
electrodiagnostic studies performed to determine if 
neuropathy is present have been negative.  Specifically, a 
June 1999 VA EMG report notes no evidence of median or ulnar 
nerve entrapment neuropathy, peripheral neuropathy or 
myopathy; a February 2003 VA EMG report notes no evidence of 
right ulnar neuropathy.  Hence, a separate evaluation for 
neurological disability is not applicable in the current 
appeal.

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none.  
In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has also considered whether the veteran is 
entitled to a higher rating for any portion of the initial 
evaluation period.  However, at no time since the effective 
date of the grant of service connection does the evidence 
show entitlement to a rating higher than the rating assigned.  
The assigned rating reflects the greatest degree of 
disability shown by the record; thus, staged ratings are not 
for application.  

The Board has also considered whether the case should be 
forwarded to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The medical evidence demonstrates that 
manifestations of the disability are not unusual or 
exceptional and that the functional impairment from the 
disability is not in excess of that contemplated by the 
assigned evaluation.  There is also no showing that the 
veteran's service-connected right elbow disability has 
necessitated frequent periods of hospitalization.  While the 
disability is undoubtedly productive of industrial 
impairment, there is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluation.  

In reaching this decision, the Board has considered the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

ORDER

Entitlement to a rating in excess of 60 percent for residuals 
of a right elbow fracture with neuropathy of the right ulnar 
nerve, strain of the right elbow and epicondylitis is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



